REASOSN FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/16/2022 has been entered.  Claims 3-4, 16 have been cancelled.  Claims 1-2, 5-15, and 17-25 are pending in this Office action.
Allowable Subject Matter
Claims 1-2, 5-15, and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a communication system, comprising: a communication system, comprising: wherein the antenna control circuit is configured to determine a subset of the plurality of distributed antenna circuits to communicatively couple to at least some of the plurality of transmit chains to transmit data to a wireless station (STA) that is in range of the subset of the plurality of distributed antenna circuits, and wherein at least one of the plurality of distributed antenna circuits comprises an antenna configured to radiate a wireless signal from an analog signal received from the AP as recited in claim 1; wherein at least one of the plurality of distributed antenna circuits comprises: a radio frequency (RF) upconverter configured to upconvert an analog signal received from the AP, a power amplifier coupled to the RF upconverter, the power amplifier configured to amplify the analog signal upconverted by the RF upconverter; and an antenna coupled to the power amplifier, the antenna configured to radiate a wireless signal from the amplified analog signal as recited in claim 5;  wherein at least one of the plurality of distributed antenna circuits comprises: an analog front end .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
February 18, 2022